DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
02.	The information disclosure statement (IDS) filed on 05/06/2021 has been considered by the examiner and made of record in the application file.

Examiner’s Amendment
03.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given with Brian Owens on August 9, 2021.
	The instant Claims have been amended as follows:

Claim 1 (Currently Amended): A method for tracking goal progression, the method comprising:
receiving input establishing accounts for providers serving clients, wherein the clients are individuals receiving treatment or assistance, and wherein the accounts are stored in a server available through one or more networks;

assigning each of the clients to one or more of the providers in response to selections from an administrator, wherein the one or more of the providers include at least individuals available to treat or assist the client;
establishing desired outcomes for each of the clients based on treatment and assistance required to meet the desired outcomes, wherein one or more thresholds indicates whether the desired outcomes are met;
compiling data associated with at least performance of the desired outcomes by each of the clients received from the providers utilizing computing or communications devices in communication with the server; 
automatically determining whether 1) the desired outcomes are being met in response to rules governing data analysis that are utilized based on the compiled data, and 2) the compiled data varies from one or more thresholds to become significant for one or more of the clients; and
automatically communicating alerts in response to the compiled data varying from the one or more thresholds to become significant for the one or more of the clients.

Claim 11 (Currently Amended) A system for tracking goal progression, the system comprising:
a server that communicates with communications devices through a transceiver utilizing one or more networks, the server includes a processor that executes a client management program to;

create fields required for compiling data associated with the treatment or assistance of each of the clients from the providers;
assign each of the clients to one or more of the providers in response to selections from an administrator, wherein the one or more of the providers include at least individuals available to treat or assist the client;
establish desired outcomes for each of the clients based on treatment and assistance required to meet the desired outcomes, wherein one or more thresholds indicates whether the desired outcomes are met;
compile data associated with at least performance of the desired outcomes by each of the clients received from the providers utilizing computing or communications devices in communication with the server; 
automatically determine whether 1) the desired outcomes are being met in response to rules governing data analysis that are utilized based on the compiled data, and 2) the compiled data varies from one or more thresholds to become significant for one or more of the clients; and
automatically communicate alerts in response to the compiled data varying from the one or more thresholds to become significant for the one or more of the clients;
a database in communication with the server configured to store the data and information associated with the clients and the providers.


Claim 16 (Currently Amended) A controller comprising:
a processor for executing a set of instructions; and
a memory for storing the set of instructions, wherein the set of instructions are executed by the processor to:
receive input establishing accounts for providers serving clients, wherein the clients are individuals receiving treatment or assistance, and wherein the accounts are stored in a server available through one or more networks;
create fields required for compiling data associated with the treatment or assistance of each of the clients from the providers;
assign each of the clients to one or more of the providers in response to selections from an administrator, wherein the one or more of the providers include at least individuals available to treat or assist the client;
establish desired outcomes for each of the clients based on treatment and assistance required to meet the desired outcomes, wherein one or more thresholds indicates whether the desired outcomes are met;
compile data associated with at least performance of the desired outcomes by each of the clients received from the providers utilizing computing or communications devices in communication with the server; 
automatically determine whether 1) the desired outcomes are being met in response to rules governing data analysis that are utilized based on the compiled data, and 2) the compiled data varies from one or more thresholds to become significant for one or more of the clients; and
one or more thresholds to become significant for the one or more of the clients.

Reasons For Allowance
04.	Claims 1 – 20 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific platform for optimizing goals taught by the Applicant.  The Examiner finds no single prior art reference teaching of establishing accounts for providers serving clients, assigning clients to the providers, establishing desired outcomes, compiling data for the performance of the clients, automatically determining if desired outcomes are being met and determining if the compiled data varies from a threshold to become significant, and automatically communicating an alert based on the compiled data varying from the threshold, as recited in independent claims 1, 11, and 16.  A thorough search of the prior art reveals the primary reference Luttrell (US PGPub 2003/0004758) which was previously used to reject the claims.  Luttrell discloses a similar method in that providers treat clients, whereby goals are identified and data is entered based on the clients progress towards goals.  However, Luttrell does not disclose a threshold is set for the data varying in order to communicate an alert.  Therefore the Examiner believes that the independent claims, as amended, stand in condition for allowance over the cited prior art.  Dependent claims 2 – 10, 12 – 15, and 17 – 20 are also believed to be in condition for allowance over the cited prior art for at least the reason listed above.


Conclusion
05.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

August 12, 2021